
	

114 HRES 193 IH: Recognizing the National Museum of World War II Aviation in Colorado Springs, Colorado, as America’s National World War II Aviation Museum.
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 193
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Graves of Missouri (for himself, Mr. Lamborn, and Mr. Coffman) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the National Museum of World War II Aviation in Colorado Springs, Colorado, as
			 America’s National World War II Aviation Museum.
	
	
 Whereas World War II was one of the most important events in the history of the Nation, a time of moral clarity and common purpose that remains today as an inspiration to all people in the United States;
 Whereas the role of aviation was a critical factor in the success of winning World War II and defeating the enemies worldwide;
 Whereas the bravery, courage, dedication, and heroism of World War II aviators and support personnel was an important element in the winning of World War II;
 Whereas the National Museum of World War II Aviation in Colorado Springs, Colorado, is the only museum in the United States that exists to exclusively preserve and promote an understanding of the role of aviation in winning World War II; and
 Whereas the National Museum of World War II Aviation is dedicated to celebrating the spirit of the United States, recognizing the teamwork, collaboration, patriotism, and courage of the men and women who fought, as well as those on the homefront who mobilized and supported the national aviation effort: Now, therefore, be it
	
 That the House of Representatives recognizes the National Museum of World War II Aviation in Colorado Springs, Colorado, as America’s National World War II Aviation Museum.
		
